NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS CORRALES-NAVARRO,                     No.    19-70467
AKA Jose Corrales, AKA Jose Luis
Corrales, AKA Luis Corrales, AKA Jose           Agency No. A020-451-318
Luis Navarro Corrales,

                Petitioner,                     MEMORANDUM*

 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Jose Luis Corrales-Navarro, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision finding him removable. We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. Whether a crime is as an aggravated felony is

a question of law subject to de novo review. Jauregui-Cardenas v. Barr, 946 F.3d

1116, 1118 (9th Cir. 2020). We grant the petition for review and remand.

      Corrales-Navarro was charged with removability based on his conviction for

hindering prosecution under Arizona Revised Statutes (“ARS”) § 13-2512. The

agency sustained the charge of having been convicted of an aggravated felony

offense relating to obstruction of justice. See 8 U.S.C. § 1227(a)(2)(A)(iii); see

also 8 U.S.C. § 1101(a)(43)(S). However, ARS § 13-2512 is the “statutory

embodiment” of the common-law offense of being an accessory after the fact and

does not require an ongoing proceeding, see State v. Johnson, 156 P.3d 445, 451

(Ariz. Ct. App. 2007) (ARS § 13-2512 is “the statutory embodiment of the distinct,

independent, common-law offense of being an accessory after the fact.” (internal

quotation marks omitted)), and as a result the sole charge of removability against

Corrales-Navarro cannot be sustained, see Valenzuela Gallardo v. Barr, 968 F.3d

1053, 1069 (9th Cir. 2020) (holding California Penal Code § 32, accessory after

the fact, is not a categorical match to the generic offense of obstruction of justice

because it “encompasses interference with proceedings or investigations that are

not pending or ongoing.”).

      We remand to the agency for further proceedings consistent with this order.

See Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (“In reviewing the


                                           2                                    19-70467
decision of the BIA, we consider only the grounds relied upon by that agency. If

we conclude that the BIA’s decision cannot be sustained upon its reasoning, we

must remand to allow the agency to decide any issues remaining in the case.”).

      Corrales-Navarro’s motion to proceed in forma pauperis is granted.

      The parties shall bear their own costs on appeal.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                 19-70467